DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 are presented for examination.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The IDS filed 1/18/2019 has been considered.

Specification
The abstract of the disclosure is objected to because it is not a concise statement of the technical disclosure, but instead simply repeats the language of the claims.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kottahachchi et al. (U.S. Patent Application Publication Number 2015/0082372), hereinafter referred to as Kottahachchi.
Regarding claim 1, Kottahachchi discloses an information processing system including a plurality of authentication methods for identifying a user, the information processing system comprising: a memory; and a processor coupled to the memory and configured to identify the user by a given authentication method of the plurality of authentication methods (paragraph 39, user logged in to account management service), the authentication methods being associated with actions allowed to users (paragraph 63, user allowed to perform actions/commands), receive an instruction to execute an action from the user (paragraph 39, receives instructions and/or requests from user), make a determination whether the instruction to execute the action is allowed based on the given authentication method (paragraph 39, user attempts action outside their permission), and execute the action or restrict the action from being executed based on a result of the determination (paragraph 39, not perform action).
Regarding claim 2, Kottahachchi discloses wherein the processor is configured to allow an instruction to distribute a file to the user for the given authentication method, and not to allow an instruction to load a file that is owned by the user for the given authentication method (paragraph 33, controls access and/or actions, and paragraph 54, which users can utilize which resources).
Regarding claim 3, Kottahachchi discloses wherein the processor is further configured to store settings for using an external service each associated with a corresponding user of one or more users, and obtain schedule information in which the one or more users are registered, from a schedule service included in the external service, wherein the processor is configured to 
Regarding claim 4, Kottahachchi discloses wherein, when the action is restricted from being executed based on the determination result, the processor is configured to provide the user with information of an authentication method for which the instruction to execute the action is allowed (paragraph 90, identifies challenge question to be asked and/or passcode required).
Regarding claim 5, Kottahachchi discloses wherein the processor is configured to determine whether the instruction to execute the action is allowed based on a combination of the plurality of authentication methods (paragraph 49, requires both first and second authentications).
Regarding claim 6, Kottahachchi discloses an electronic whiteboard apparatus including a plurality of authentication methods for identifying a user, the electronic whiteboard apparatus comprising: a memory; and a processor coupled to the memory and configured to identify the user by a given authentication method of the plurality of authentication methods (paragraph 39, user logged in to account management service), the authentication methods being associated with actions allowed to users (paragraph 63, user allowed to perform actions/commands), receive an instruction to execute an action from the user (paragraph 39, receives instructions and/or requests from user), make a determination whether the instruction to execute the action is allowed based on the given authentication method (paragraph 39, user attempts action outside their permission), and execute the action or restrict the action from being executed based on a result of the determination (paragraph 39, not perform action).
Regarding claim 7, Kottahachchi discloses a non-transitory recording medium storing a program that causes an electronic whiteboard apparatus including a plurality of authentication methods for identifying a user to execute a process comprising: identifying the user by a given authentication method of the plurality of authentication methods (paragraph 39, user logged in to account management service), the authentication methods being associated with actions allowed to users (paragraph 63, user allowed to perform actions/commands); receiving an instruction to execute an action from the user (paragraph 39, receives instructions and/or requests from user); making a determination whether the instruction to execute the action is allowed based on the given authentication method (paragraph 39, user attempts action outside their permission); and executing the action or restricting the action from being executed based on a result of the determination (paragraph 39, not perform action).

Conclusion
Wolf et al. (U.S. Patent Application Publication Number 2018/0367542) disclosed techniques for utilizing a combination of multiple authentication methods to increase a confidence value of a user’s identity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Victor Lesniewski whose telephone number is (571)272-2812.  The examiner can normally be reached on Monday thru Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Victor Lesniewski/Primary Examiner, Art Unit 2493